DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “a pad part” in line 2; however, claim 1, upon which claim 10 depends, already recites “a pad part” in line 5. Therefore, the claim scope is not clear. Claim 11 is rejected as it depends upon claim 10. For the purpose of examination, “wherein the display panel further comprises a pad part, a lower substrate including the plurality of pixels …” in claim 10 is interpreted as “wherein the display panel further comprises a lower substrate including the plurality of pixels …”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US PG-Pub No.: 2019/0114981 A1, hereinafter, “Yoshida”).
Regarding claim 1, Yoshida discloses a display apparatus (see Yoshida, FIGs. 1-5) comprising:
a display panel (FIGs. 2 and 3A) including a display area (middle area of FIGs. 2 and 3A) and first to fourth non-display areas (left, right, and top gate driver area and source driver area, FIGs. 2 and 3A) surrounding the display area, the display area including a plurality of pixels (¶ [0032]) connected to a plurality of gate lines (¶ [0032] and FIGs. 2 and 3A);
a pad part (source driver, FIG. 3A) disposed in the first non-display area (FIG. 3A);
a first gate driving circuit (left gate driver, FIG. 3A) disposed in the second non-display area to drive a first gate line group among the plurality of gate lines (FIG. 2);
a second gate driving circuit (right gate driver, FIG. 3A) disposed in the third non-display area to drive a second gate line group among the plurality of gate lines (FIG. 2); and
a third gate driving circuit (top gate driver, FIG. 3A) disposed in the fourth non-display area to drive the first and second gate line groups (FIG. 2),
wherein the display panel further comprises a plurality of connection lines (lines within CH, FIG. 5) connecting gate lines of the first and second gate line groups (GLa_n) to the third gate driving circuit (GLb_n, FIG. 5).

Regarding claim 3, Yoshida disclose the display apparatus of claim 1, wherein the plurality of connection lines (lines within CH) are provided on a gate insulation layer (101+102, FIG. 5) covering the plurality of gate lines (GLa_n+GLb_n), and each of the plurality of connection lines is connected to a corresponding gate line through a contact hole (CH) formed in the gate insulation layer (101+102, FIG. 5).

Regarding claim 7, Yoshida discloses the display apparatus of claim 1, further comprising: a color filter (CF, FIG. 5) provided on a passivation layer (103, FIG. 5) covering a transistor (not shown in FIG. 5, but disclosed in ¶ [0049]) included in each of the plurality of pixels (¶ [0049] and FIGs. 1-5); and a planarization layer (200, ¶ [0069]) provided on the color filter (CF, FIG. 5).

Regarding claim 9, Yoshida discloses the display apparatus of claim 7, wherein the plurality of connection lines (lines within CH) are provided on a gate insulation layer (101+102, FIG. 5) covering the plurality of gate lines (GLa_n+GLb_n), each of the plurality of connection lines is connected to a corresponding gate line through a contact hole (CH) formed in the gate insulation layer (101+102), and the passivation layer (103) is provided on the gate insulation layer (101+102, FIG. 5).

Regarding claim 16, Yoshida discloses the display apparatus of claim 1, wherein the display area comprises: a first display area (left middle) adjacent to the first gate driving circuit (left gate driver); and a second display area (right middle) adjacent to the second gate driving circuit (right gate driver, FIGs. 2 and 3A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US PG-Pub No.: 2019/0114981 A1, hereinafter, “Yoshida”), as applied to claim 1 above, and further in view of Kwon et al. (US PG-Pub No.: 2019/0131377 A1, hereinafter, “Kwon”).
Regarding claim 6, Yoshida discloses the display apparatus of claim 3.
Yoshida is silent regarding a metal line is provided on a substrate included in the display panel, the metal line is covered by a high heat-resistant planarization layer, and the plurality of gate lines are provided on the high heat-resistant planarization layer.
However, Kwon discloses a display apparatus (see Kwon, FIG. 2), comprising a multilayer substrate (110+120), with a metal line (630, ¶ [0054]) is provided on a lower substrate (110), the metal line (630) is covered by a high heat-resistant planarization layer (120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Yoshida’s substrate with a multilayer, with a metal line provided on a substrate included in the display panel, and the metal line covered by a high heat-resistant planarization layer, as taught by Kwon, in order to provide output circuit. Accordingly, the plurality of gate lines are provided on the high heat-resistant planarization layer.

Regarding claim 10, Yoshida discloses the display apparatus of claim 1, wherein the display panel further comprises a pad part, a lower substrate (100, FIG. 5) including the plurality of pixels, and an upper substrate (200, FIG. 5) covering the lower substrate (100).
Yoshida is silent regarding that an image generated by the display panel is output to the outside through the lower substrate.
However, bottom-emission is a well-known type of display device. For example, Kwon discloses a display apparatus (see Kwon, FIG. 2), which can be a bottom-emission type (¶ [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Yoshida’s device as a bottom-emission, as taught by Kwon, since it is an alternative design (Kwon, ¶ [0077]). Accordingly, an image generated by the display panel is output to the outside through the lower substrate.
Note: for the purpose of examination, “wherein the display panel further comprises a pad part, a lower substrate including the plurality of pixels …” in claim 10 is interpreted as “wherein the display panel further comprises a lower substrate including the plurality of pixels …”

Regarding claim 11, Yoshida in view of Kwon discloses the display apparatus of claim 10.
Yoshida is silent regarding that a plurality of pads included in the pad part are covered by the lower substrate and are not exposed. 
Kwon, however, discloses a plurality of pads (700+650, FIG. 2) covered by a lower substrate (110) and are not exposed (FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a plurality of pads covered by the lower substrate and are not exposed, as taught by Kwon, in order to add polarizer or output circuit components to the device.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US PG-Pub No.: 2019/0114981 A1, hereinafter, “Yoshida”), as applied to claim 1 above, and further in view of Kim et al. (US PG-Pub No.: 2012/0044225 A1, hereinafter, “Kim”).
Regarding claim 12, Yoshida discloses the display apparatus of claim 1.
Yoshida is silent regarding that the first gate line group corresponds to an odd gate line, and the first gate driving circuit comprises an odd stage corresponding to the odd gate line.
Kim, however, discloses a display apparatus, comprising a first gate line group corresponds to an odd gate line, and a first gate driving circuit comprises an odd stage corresponding to the odd gate line ¶ [0012].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Yoshida’s first gate line group corresponds to an odd gate line, and the first gate driving circuit comprises an odd stage corresponding to the odd gate line, as taught by Kim, in order to reduce power consumption (Kim, ¶ [0010]).

Regarding claim 13, Yoshida discloses the display apparatus of claim 1.
Yoshida is silent regarding that the second gate line group corresponds to an even gate line, and the second gate driving circuit comprises an even stage corresponding to the even gate line.
Kim, however, discloses a display apparatus, comprising a second gate line group corresponds to an even gate line, and a second gate driving circuit comprises an even stage corresponding to the even gate line ¶ [0012].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Yoshida’s second gate line group corresponds to an even gate line, and the second gate driving circuit comprises an even stage corresponding to the even gate line, as taught by Kim, in order to reduce power consumption (Kim, ¶ [0010]).

Allowable Subject Matter
Claims 2, 4-5, 8, 14-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 2, in particular, the plurality of connection lines are provided on a substrate included in the display panel, the plurality of connection lines are covered by a high heat-resistant planarization layer, the plurality of gate lines are provided on the high heat-resistant planarization layer, and each of the plurality of connection lines is connected to a corresponding gate line through a contact hole formed in the high heat-resistant planarization layer.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 4, in particular, a first electrode and a second electrode each configuring a transistor included in each of the plurality of pixels are provided on the gate insulation layer, and the plurality of connection lines are provided on the same layer as the first electrode and the second electrode, on the gate insulation layer.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 8, in particular, the plurality of connection lines are provided on a substrate included in the display panel, the plurality of connection lines are covered by a high heat-resistant planarization layer, the plurality of gate lines are provided on the high heat-resistant planarization layer, each of the plurality of connection lines is connected to a corresponding gate line through a contact hole formed in the high heat-resistant planarization layer, and the passivation layer is provided on the plurality of gate lines.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 14, in particular, the third gate driving circuit comprises an odd stage corresponding to the first gate line group and an even stage corresponding to the second gate line group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/XIA L CROSS/Primary Examiner, Art Unit 2892